Case 19-25857   Doc 26-2     Filed 05/12/20 Entered 05/12/20 13:36:33   Desc Exhibit
                                                      Exhibit
                           security documents Page 1 of 3       "A"




                                                                 (((;;%J <FE?B=>EJB:C(((
Case 19-25857   Doc 26-2     Filed 05/12/20 Entered 05/12/20 13:36:33   Desc Exhibit
                           security documents Page 2 of 3




                                                                 (((;;%J <FE?B=>EJB:C(((
Case 19-25857   Doc 26-2     Filed 05/12/20 Entered 05/12/20 13:36:33   Desc Exhibit"B"
                                                                         Exhibit
                           security documents Page 3 of 3




                                                                 (((;;%J <FE?B=>EJB:C(((
